Citation Nr: 0427936	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for polyarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The served on active duty from June 1945 to June 1947, with 
other periods of active duty for training between 1949 and 
1951.  He then served on active duty from October 1951 to 
August 1974 with the U. S. Air Force.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's polyarthritic disorder is manifested by 
subjective complaints of pain without evidence of joint 
pathology, an active process of polyarthritis, or X-ray 
evidence of relevant joint pathology.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
polyarthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R., Part 4, Diagnostic Codes 5002, 5003 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be granted a compensable 
rating for polyarthritis.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims' (Court) held, in 
part, that a notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In January 2001, the RO denied an increased rating for 
polyarthritis.  A VCAA notice letter was not sent to the 
appellant until June 2003 regarding his claim for increased 
rating.  This letter provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to identify any additional evidence or information 
which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  However, the Board finds that any defect 
with respect to the VCAA notice-timing requirement in this 
case was harmless error, because the claim was re-adjudicated 
in the April 2004, without "taint" from previous 
decisions..  

The Board finds that the January 2003 SOC and April 2004 
SSOC, as well as, correspondence from the RO to the veteran, 
including the June 2003 letter, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the claim.  Further, the RO asked 
him to submit any evidence in his possession that pertains to 
the claim.  The RO has provided VA examination and contacted 
all of the medical agencies listed by the appellant that are 
relevant to appeal.  Further, the veteran was offered an 
opportunity to present testimony at a personal hearing, 
however, he declined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records show that in January 1945 the veteran 
complained of pain in his toes, bilaterally and fingers of 
the right hand.  He was hospitalized.  During 
hospitalization, it was noted that the sedimentation rate was 
elevated.  Reportedly the X-rays were negative.  The 
sedimentation rate returned to normal and he was released.  
The diagnosis was arthritis, non-suppurative, non-venereal, 
acute, mild, involving the proximal interphalangeal joints of 
the second and third digits of the right hand.  

During his second period of service, in November 1956, the 
veteran reported slight migrating polyarthritis for the 
previous 2 days.  The examiner indicated that this included 
foot, finger, thumb, knee, and shoulder.  At that time, he 
had a reddened, slightly tender left foot.  

A VA examination was conducted in February 1975.  Examination 
revealed normal range of motion for all joints including the 
upper and lower extremities.  

Based on inservice treatment and VA examination, service 
connection for polyarthritis was granted in a March 1975 
rating action.  A noncompensable evaluation was assigned.  
This rating has been in effect since then.  

The veteran filed his current claim for an increased rating 
in June 2000.

A VA examination was conducted in September 2000.  The 
veteran reported his service and medical history.  He 
reported his symptoms, which include pain and stiffness in 
his hands, fingers, knees, and back.  Examination of the 
spine showed a mild scoliotic curve of the thoracolumbar 
spine.  There was limitation of motion and tenderness also.  
Clinical examination of both hands revealed slight 
degenerative changes of the distal interphalangeal joints of 
the fourth and fifth digits of the left hand.  He had full 
extension and flexion in all joints of both hands.  He had 
good grip strength.  There was no evidence of nodules, 
discoloration, temperature change or tenderness to palpation 
of either hand or digit.  There was pes planus of the feet 
with tenderness in the plantar aspect of the calcaneus of 
both feet.  He had limited motion of the hallux (great toe) 
of both feet.  There was restricted motion of the 
metatarsalphalangeal joint (MTPJ), bilaterally.  There was 
also tenderness and crepitation in both knees.  There was 
evidence of diffuse atrophy of the quadriceps muscles, 
bilaterally.  He had full extension of both knees and flexion 
was 115 degrees bilaterally.  The initial diagnoses included 
moderate degenerative joint disease and osteoarthritis 
involving the lumbar spine and knees.  He appeared to have 
mild arthritis of both hands, however, X-rays were pending.  
The examiner also noted pes planus with plantar fasciitis of 
both feet.  The examiner commented that there may be mild 
arthritis, however, X-rays were pending.  

In an addendum the examiner reported that X-rays showed mild 
degenerative arthritis of the lumbar spine and calcaneal 
spurs of the feet.  X-rays of the hands and feet were normal.  
The sedimentation rate was 5 and normal and the complete 
blood count (CBC) did not show any clinically significant 
abnormality.  The rheumatoid factor was negative.  The 
antinuclear antibody (ANA) test was negative.  

VA outpatient records dated between 2000 and 2002 show that 
the veteran was taking Vioxx for arthritic pain.  

Private magnetic resonance imaging (MRI) report dated in 
August 2001 show degenerative changes of the lower cervical 
region.

A VA examination was conducted in October 2003.  The 
examination was conducted mainly for complaints of cervical 
spine pain.  There were no significant abnormalities reported 
on examination.  Radiological study of the cervical spine 
disclosed degenerative changes.  It was noted that there was 
no weakness in the upper extremities.  The examiner commented 
the veteran had degenerative disease of the cervical spine, 
consistent with aging. 

Criteria and analysis

Disability evaluations are determined by comparing the 
veteran's current symptoms with the criteria in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1995) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991), and concluded that a 
compensable disability evaluation is not supported by the 
objective evidence of record.

The appellant's polyarthritis disorder is currently rated 
under diagnostic code 5003.  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 pct and 10 pct ratings 
based on X-ray findings, will not be combined with ratings 
based on limitation of motion, nor will they be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. 

The Board also considered Diagnostic Code 5002, for 
rheumatoid arthritis.  Rheumatoid arthritis as an active 
process with one or two exacerbations a year in a well-
established diagnosis will be rated as 20 percent disabling.  
Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
warrants a 40 percent rating.  For chronic residuals of 
rheumatoid arthritis such as limitation of motion or 
ankylosis, favorable or unfavorable, such impairment will be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
instead, the higher evaluation will be assigned.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5017-5002.

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes.  Under 
Diagnostic Code 5002, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  
38 C.F.R. § 4.45(f).  Read together, Diagnostic Code 5003 and 
Section 4.59 thus state that painful motion of a major joint 
or a group of minor joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion, entitled to a minimum 10 percent rating, 
combined under Diagnostic Code 5003, even though there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

38 C.F.R. § 4.40 recognizes that functional loss may be 
caused by pain "on use" or limitation of motion and that 
functional loss by either should be compensated at the same 
rate. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Further, 38 C.F.R. §§ 4.40 and 4.45 together make clear that 
pain, supported by pathology and behavior, must be considered 
capable of producing compensable joint disability.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Board notes that the veteran's primary complaints have 
centered on his hands, feet and knees.  On VA examination, in 
September 2000, the examiner indicated that the veteran had 
full range of motion in both hands.  Moreover, there were no 
objective findings of swelling, heat or satisfactory evidence 
of painful hand motion.  Before a compensable evaluation for 
the polyarthritis can be assigned on the basis of dysfunction 
from pain, there must be satisfactory evidence thereof.  
Here, the clinical findings on examination have been 
essentially normal.  Even on range of motion studies, there 
was no noted discomfort elicited.  Further, subjective 
testing, such as for tenderness, has not been positive.  All 
of the physical findings referable to the hands have been 
considered normal.  Still further, the radiographic studies 
revealed no evidence of arthritis in his hands, feet or 
knees.  There have been virtually no signs of abnormality, 
despite repeated and comprehensive studies.  

Although there was evidence of tenderness of the knees and 
arthritis of the lumbar spine, it should be pointed out that 
the veteran is separately service connected for the right 
knee and lumbar spine.    

The Board considered the evidence concerning painful flexion 
of the MTPJ of the feet and tenderness of the left knee.  In 
this case, X-ray evidence of arthritis in the knees, feet or 
toes has not been shown.  Moreover, in consideration of 
Diagnostic Code 5002, it has not been shown that 
polyarthritis is currently active.  The diagnostic studies 
performed by the VA in September 2000 were within normal 
limits, including X-ray and the sedimentation rate.  Further, 
no physician has attributed any current complaints to 
polyarthritis.  

On VA examination in October 2002, the veteran's complaints 
centered on the cervical spine, where he has degenerative 
osteoarthritis.  Significantly, however the physician 
attributed this arthritic process to age.  Service connection 
is not in effect for this condition, and it may not be 
considered in rating the disability at issue.  The 
examination also showed that he had no weakness in the upper 
extremities.  Again, these findings provide no basis for the 
assignment of a compensable rating for the polyarthritis 
under all pertinent schedular criteria.

It appears from the medical evidence and the veteran's 
statements that his service-connected polyarthritis is 
subject to periods of exacerbation.  However the veteran has 
not been diagnosed with polyarthritis since 1956 and there is 
no objective evidence that any exacerbations have been 
attributed to polyarthritis.  Therefore, a higher rating is 
not warranted under any diagnostic code.  


ORDER

A compensable evaluation for polyarthritis is denied.




	                        
____________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



